Citation Nr: 0831166	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for chronic otitis.

2.  Entitlement to an increased (compensable) evaluation for 
a right hip disability.

3.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective June 14, 1999, was proper.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1975. 

This appeal is from rating actions taken by the above 
Department of Veterans' Affairs (VA) Regional Office (RO).

The case has been remanded on numerous occasions by the 
Board, primarily for scheduled RO and Travel Board hearings 
commencing on various aspects of this appeal in June 1998.  
The veteran has not reported for some, and has rescheduled 
others.  The most recent Travel Board hearing was scheduled 
for June 2008, for which he did not report.  A further 
special personal telephonic attempt was made by the RO to 
contact the veteran to clarify the issue.  This was not 
productive, as noted in a VA Form 119 of record, dated June 
25, 2008.  

As noted by the Veterans Law Judge (VLJ) present for the June 
10, 2008 hearing (in a memorandum signed and dated on the 
25th, 15 days after the scheduled hearing in accordance with 
the pertinent regulations), the veteran had been scheduled 
for hearings before a VLJ on Travel Board in May 2002, 
September 2002, September 2003, December 2004, February 2006, 
and June 2008.  With regard to the most recent scheduling, he 
said that he had previously made summer vacation plans.  The 
VLJ provided a written statement, which is in the file, to 
the effect that this did not constitute good cause under 38 
C.F.R.§ 20.704.  Accordingly no further request for a hearing 
would be granted, and the request for same was considered 
withdrawn.

In a decision in September 2007, when the issues shown on the 
first page, above, were again remanded for a hearing, the 
Board dismissed the then also pending issue of entitlement to 
service connection for residuals of a head trauma.

Including numerous actions taken during the course of the 
current appeal on various aspects of the veteran's claims, 
service connection is now in effect for the following: 
bronchitis, evaluated as 60 percent disabling; dysthymic 
disorder, post-traumatic stress disorder (PTSD) and possible 
residuals of a head injury, rated as 50 percent disabling; 
bilateral hearing loss, rated as 40 percent disabling; 
headaches, rated at 30 percent; lumbosacral strain, rated at 
20 percent; cervical spine, traumatic arthritis, rated at 20 
percent; diabetes mellitus, type II, with retinopathy and 
bilateral cataracts, rated at 20 percent; tinnitus, rated at 
10 percent; right knee arthritis, residuals of in-service 
injury, rated at 10 percent; left heel calcaneal spurring, 
traumatic, rated at 10 percent; temporomandibular joint 
dysfunction, rated at 10 percent; diabetic peripheral 
neuropathy, right upper extremity, rated at 10 percent; 
diabetic peripheral neuropathy, left upper extremity, rated 
at 10 percent; diabetic peripheral neuropathy, right lower 
extremity, rated at 10 percent; diabetic peripheral 
neuropathy, left lower extremity, rated at 10 percent; 
seborrheic dermatitis, rated at 10 percent; and malaria, 
residuals of an in-service injury to the right hip, traumatic 
arthritis of the left hand, and coronary artery disease, each 
rated at 0 percent.  The veteran has been rated as totally 
disabled for compensation purposes (TDIU) since December 1, 
1987; was found to have basic entitlement to Chapter 35 
benefits from December 1, 1987; and is entitled to special 
monthly compensation on account of loss of use of a creative 
organ from April 23, 1998.


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding 
that the veteran developed chronic otitis in service, or that 
any otitis which may have been present since service is a 
chronic result of any incident or event in service.

2.  The veteran failed, without good cause, to report for VA 
examination and accompanying diagnostic tests, which were 
scheduled to determine the current severity of his service-
connected right hip disability.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to an 
increased rating for a right hip disorder.


4.  The veteran, after previously participating 
satisfactorily in a vocational rehabilitation training 
program, did not maintain satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services, and mitigating circumstances beyond 
his control are not demonstrated.


CONCLUSIONS OF LAW

1.  Chronic otitis was not incurred in or aggravated by 
service, and is not due to any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.FR. §§ 3.102, 3.303, 3.310, 
3.655 (2007).

2.  The claim of entitlement to an increased (compensable) 
rating for a right hip disability must be denied, based upon 
the veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2007).

3.  The criteria for discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective on June 14, 1999, 
were met.  38 U.S.C.A. §§ 3111, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 21.197, 21.198, 21.362, 21.364 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his initial claims, he received 
notice as to the remaining claims which informed him of all 
pertinent requirements for supporting the claims.  He also 
received notice of the elements pertinent to the assignment 
of effective date and disability rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error, including with 
respect to Dingess since the claim herein is denied.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  It is not shown that 
there is any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and in the 
aggregate, while he has repeatedly failed to cooperate, the 
veteran has certainly demonstrated actual knowledge of and 
have acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Service connection - Chronic Otitis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The veteran's service treatment records show a single 
incident in 1970 when he was seen for otitis externa 
associated with an upper respiratory infection and 
bronchitis.  He was later found to have hearing loss in 
service and, upon evaluation for his hearing at the ENT 
facility at separation, no ear infection was recorded in 
either ear.

The veteran did not file a claim for otitis on his initial 
claim in the 1970's, and the initial VA examination in 1979 
showed no sign of ear infection.

VA outpatient records first show an ear infection in November 
1981.  He had a noted history of drainage of the ears, with 
itchiness in February 1982.  And in March 1982, otitis 
externa was diagnosed.  On a VA examination the following 
month, he denied any history of ear infections.

In January 1996, he was seen for otitis externa at the ENT 
clinic.  The canals were then described as crusty.  And when 
seen for an audiological evaluation in November 1998, he said 
he had had chronic otitis externa.  He reported having had 
recurrent pain in the external ear canal for at least 10 
years.

Since then, he has been seen for a number of disabilities but 
no specific current diagnosis of active, chronic otitis is of 
record, although the veteran reports that he receives regular 
care at a VA dermatological facility for both external and 
internal otitis.  Private treatment records are also in the 
file.

The veteran has had some periodic bouts of ear infections, 
although he may or may not now demonstrate chronic otitis 
involving either the inner or outer ear.  The issue now is 
whether any such current problem is associated with his 
service.  The record shows that, during service, he had a 
single self-limiting episode of otitis which resolved without 
residuals or chronic disability.  Thereafter, it was some 
years before he had signs of any ear infections, which indeed 
cleared with care.  By his own estimate, his current ear 
infections were present for 10 years prior to 1998, which 
would have dated them to more than a decade after his service 
separation. 

The veteran argues that it should be "easy" to grant 
service connection for otitis since it was clearly shown in 
service; that certain people with a medical history similar 
to his are particularly prone to external otitis; and that he 
now has problems because of it, including difficulty in 
wearing his hearing aids.  Even accepting the possibility of 
all of these, however, does not resolve the pivotal nexus 
issue, namely whether in this particular case, the singular 
incident of otitis in service is associated with anything now 
shown.  The Board concludes in the negative.

Service connection has been granted for hearing loss, 
tinnitus, and seborrheic dermatitis but, other than the 
veteran's own assertions, there is no persuasive, credible, 
competent evidence that these are in any way either due to 
have in any way contributed to the veteran's having developed 
chronic otitis.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  In this case, there 
appears to be a lapse of time without medical treatment and 
without explanation other than an absence of disability.  

However, this still does not fully address the question of 
either current disability or nexus to service, both of which 
competent medical evidence is generally required.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Since there 
was no such opinion in the file (and rather than merely 
consider the lack thereof as comparable to a negative 
opinion), a VA examination was scheduled for April 2005 so a 
nexus opinion might be obtained.  However, the veteran 
refused to attend.  If the veteran declines to report for the 
examination, VA is to proceed with adjudication on the 
evidence of record.  38 C.F.R. § 3.655.

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a).  Provided that it is 
otherwise adequate for rating purposes, any hospital report 
or any examination report from any government or private 
institution may be accepted for rating a claim without 
further examination.  38 C.F.R. § 3.326(b).  Provided that it 
is otherwise adequate for rating purposes, a statement from a 
private physician may be accepted for rating a claim without 
further examination. 38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

In this case, there was a single incidence of otitis in 
service in 1970 from which there were no identified 
residuals.  There was no further evidence of such a disorder 
for some years after service.  There has been some sign of 
ear infections periodically since then.  

However, there is no competent medical evidence or opinion to 
associate anything in the way of current otitis, whether it 
is chronic or not, with anything of service origin, to 
include other skin disorders.  And the veteran declined 
without justification to appear for a VA examination which 
was set up to elicit an opinion as to a potential nexus.  It 
is simply not productive to go to the effort and expense to 
procedurally or substantively pursue this avenue any further, 
and under the law, including but not limited to 38 C.F.R. 
§ 3.655, it is unnecessary to do so.  In any event, the 
evidence is not equivocal, the preponderance of the evidence 
is against the claim, and it must be denied.  

III.  Increased (compensable) Evaluation - Right Hip 
Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Guidelines have been issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) with regard to increased ratings 
cases and mandatory notice in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2009).  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of a claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Normal range of motion for the hip is from 0 degrees of 
extension to 125 degrees of flexion, and abduction from 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5250 to 5255 provide the criteria for rating hip and thigh 
disabilities.  DC 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary, 28th ed. 1994, at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrant a 60 
percent evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

Prior treatment records and evaluative reports are in the 
file relating to the veteran's right hip disability.  On VA 
examination in 1979, it was noted that as a part of the 
residuals of the in-service accident in 1975 when he had been 
in the crosswalk and had been struck by an automobile, he had 
right hip problems.  On examination, there was tenderness and 
mild limitation of motion.  

It is noted that the initial rating action assigned a 10 
percent evaluation for the aggregate residuals thereof 
involving back, right hip and right knee.

On VA examination in 1980, he complained of pain on palpation 
of the both hips.  On VA evaluation in 1981, no orthopedic 
diagnosis was demonstrated.  On VA examination in 1982, he 
complained of ongoing right hip pain and stiffness.  The 
right hip showed full range of motion but he complained of 
tenderness on palpation.  Right hip X-ray showed no 
abnormality.

Social Security Administration (SSA) records and an 
assessment from 1990 is in the file showing his post-service 
history of disabilities.  It is noted that while his birthday 
is shown elsewhere as 1942, his birthday is shown therein as 
1943.

On VA examination in August 1993, the veteran complained of 
mild tenderness over the trochanters of both hips; flexion 
was painful but unrestricted and other motions were normal.  
Subsequent outpatient treatment records from the 1990's are 
of record showing no specific problems with the right hip.  
On one hospital notation in June 1993, he reported that he 
had been in an auto accident about 3 years before and had had 
back and extremity pain since.  MRI confirmed a mild 
herniation at the L-5/S-1 level.  He did not report for a 
scheduled VA examination in 1996.

On VA examination in November 1996, the right hip had full, 
painless range of motion.  He complained of diffuse numbness 
of the lateral aspects of both legs which was inconsistent 
with the normal dermatomes; functional overlay was 
implicated.  Right hip arthralgia was diagnosed.  X-ray of 
the right hip showed no abnormalities.

The subsequent rating action in January 1997 showed 
noncompensable ratings each for the right knee and the right 
hip and increased the rating assigned for his low back to 20 
percent, the disabilities no longer shown as rated as a 
single unit but individually and apart.

Subsequent VA treatment records make no specific reference to 
his right hip.

A VA examination was scheduled for April 2005 to evaluate the 
right hip.  However, the veteran again declined to report.  
As noted above, when a claimant fails to report for an 
examination, VA proceeds with adjudication on the evidence of 
record.  38 C.F.R. § 3.655.

In this instance, the most recent special VA right hip 
evaluations show essentially no sign of osseous damage, and 
while the veteran then complained of right hip pain, etc., 
the objective symptoms were minimal and there was decided 
functional overlay.  More important, since he had raised the 
claim for increased compensation for that disability, and 
notwithstanding he did not submit objective documentation of 
increased pathology, he was scheduled for a VA examination, 
and did not report.  Such examination would have provided new 
findings and accompanying diagnostic tests to determine 
whether the current severity of the claimed disability is 
different, and without those findings the claim must be 
denied.

IV.  Vocational Rehabilitation and Education Benefits (VR&E)

The Court has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are relevant to Chapter 51 of Title 38 of the United 
States Code and do not apply in vocational rehabilitation 
benefits which are governed by Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. 
§ 21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2). The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status. See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status. 38 C.F.R. § 21.182.  Once the existence 
of a qualifying service-connected disability is established 
under 38 C.F.R. § 21.40(a), an "initial evaluation" is 
scheduled. 38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation, the veteran then 
progresses to "evaluation and planning status."  See 38 
C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. § 21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran"s 
case may be assigned to "extended evaluation status".  38 
C.F.R. § 21.57(a).  See 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he or 
she moves to "rehabilitation to the point of employability" 
status; from there progresses to "employment services" 
status; and from there to "rehabilitated" status.  38 
C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when: 
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following:  (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following:  (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling (VR&C) Officer 
shall review each case in which discontinuance is being 
considered for a veteran with a service-connected disability 
rated 50 percent or more disabling.  The VR&C Officer may 
utilize existing resources to assist in the review, including 
referral to the Vocational Rehabilitation Panel.  Except as 
noted, assignment of the veteran's case to the same status 
from which the veteran was discontinued or to a different one 
requires that VA first find that: (1) the reason for the 
discontinuance has been removed; and (2) VA has determined 
his or her eligibility and entitlement under Chapter 31; (3) 
a veteran placed into discontinued status as a result of a 
finding of unsatisfactory conduct or cooperation under 38 
C.F.R. §§ 21.362 and 21.364 must also meet the requirements 
for re- entrance into a rehabilitation program found in 38 
C.F.R. § 21.364.  VA is obligated to establish appropriate 
procedures to follow up on cases which have been placed in 
discontinued status, except in those cases reassigned from 
applicant status.  The purpose of such follow up is to 
determine whether:  (1) the reasons for discontinuance may 
have been removed, and reconsideration of eligibility and 
entitlement is possible; or (2) the veteran is employed, and 
criteria for assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

(a) General. The successful development and implementation 
of a program of rehabilitation services require the full 
and effective participation of the veteran in the 
rehabilitation process.

(1) The veteran is responsible for satisfactory conduct 
and cooperation in developing and implementing a program 
of rehabilitation services under Chapter 31; (2) The staff 
is responsible for insuring satisfactory conduct and 
cooperation on the veteran's part; and (3) VA staff shall 
take required action when the veteran's conduct and 
cooperation are not satisfactory. (See § 21.364)

(b) VA responsibility. VA shall make a reasonable effort 
to inform the veteran and assure his or her understanding 
of:

(1) The services and assistance which may be provided 
under Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially 
counseling services; (2) Other services which VR&C staff 
can assist the veteran in securing through non-VA 
programs; and (3) The specific responsibilities of the 
veteran in the process of developing and implementing a 
program of rehabilitation services, especially the 
specific responsibility for satisfactory conduct and 
cooperation.

(c) Veteran's responsibility. A veteran requesting or 
being provided services under Chapter 31 must:

(1) Cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan; (2) 
Arrange a schedule which allows him or her to devote the 
time needed to attain the goals of the rehabilitation 
plan; (3) Seek the assistance of VA staff, as necessary, 
to resolve problems which affect attainment of the goals 
of the rehabilitation plan; (4) Conform to procedures 
established by VA governing pursuit of a rehabilitation 
plan including: (i) Enrollment and reenrollment in a 
course; (ii) Changing the rate at which a course is 
pursued; (iii) Requesting a leave of absence; (iv) 
Requesting medical care and treatment; (v) Securing 
supplies; and (vi) Other applicable procedures. (5) 
Conform to the rules and regulations of the training or 
rehabilitation facility at which services are being 
provided.

(d) Responsibility for determining satisfactory conduct 
and cooperation. VR&C staff with case management 
responsibility in the veteran's case will: (1) Monitor the 
veteran's conduct and cooperation as necessary to assure 
consistency with provisions of paragraph (c) of this 
section. (2) Provide assistance which may be authorized 
under Chapter 31, or for which arrangements may be made 
under other programs to enable the veteran to maintain 
satisfactory conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General. If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, 
after determining that all reasonable counseling efforts 
have been made and are found not reasonably likely to be 
effective, discontinue services and assistance to the 
veteran, unless the case manager determines that 
mitigating circumstances exist. In any case in which such 
services and assistance have been discontinued, VA may 
reinstitute such services and assistance only if the 
counseling psychologist determines that:

(1) The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) The 
rehabilitation program which the veteran proposes to 
pursue (whether the same or revised) is suitable to such 
veteran's abilities, aptitudes, and interests.

(b) Unsatisfactory conduct or cooperation exists. When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1) Discuss the situation with the veteran; (2) Arrange 
for services, particularly counseling services, which may 
assist in resolving the problems which led to the 
veteran's unsatisfactory conduct or cooperation; (3) 
Interrupt the program to allow for more intense efforts, 
if the unsatisfactory conduct and cooperation persist. If 
a reasonable effort to remedy the situation is 
unsuccessful during the period in which the program is 
interrupted, the veteran's case will be discontinued and 
assigned to "discontinued" status unless mitigating 
circumstances are found.  When mitigating circumstances 
exist, the case may be continued in "interrupted" status 
until VA staff determines the veteran may be reentered 
into the same or a different program because the veteran's 
conduct and cooperation will be satisfactory, or if a plan 
has been developed, to enable the veteran to reenter and 
try to maintain satisfactory conduct and cooperation.  
Mitigating circumstances include: (i) The effects of the 
veteran's service and nonservice-connected condition; (ii) 
Family or financial problems which have led the veteran to 
unsatisfactory conduct or cooperation; or (iii) Other 
circumstances beyond the veteran's control.

Pertinent to this issue, the veteran has argued that his 
claim has been mismanaged since at least April 1997 if not 
before.  The veteran has provided extensive written 
statements, all of which are in the file, as to how he has 
behaved, the progress of his claim and the alleged 
misbehavior of VA employees in that regard.  Also of record 
is a letter which documented his claim for VR&E benefits in 
December 1997 to reopen his claim.  It stated (which he 
disputed) that he purportedly declined to meet with a 
designated VA specialist to establish a vocational goal or 
training plan, his claim was closed for nonpursuit, as stated 
in a letter in January 1998.  That same document informed the 
veteran that he had been scheduled to meet on a stated date 
in February 1998 with a counseling psychologist as required 
and who could answer any questions he might have with regard 
to the program.

Also of record are communications between an educational 
institution and VA to the effect that he had filed concerns 
about reapplying for the fall of 1998 semester to complete a 
MS degree in recreational administration.  There are 
notations as to what he had to complete the forms, pay fees, 
etc. and remove deficiencies; would need to reregister and 
complete thesis requirements.  Documentation reflects that he 
was given certain tools of a given quality (and later had 
been denied another version of a higher value on the basis 
that it considerably exceeded capacity and cost of ones 
comparable students had been given) to facilitate the effort.  
And he was notified as to what was required to pursue his 
program including in correspondence from VA in August 1998.  
Also of record are VA Forms 119 dated in August 1998 
indicating that the veteran was adamant about not working 
with or meeting a stated individual.

After his grades were received, with annotations from him, a 
letter was sent in January 1999 trying to set up a meeting as 
soon as possible with regard his future benefits under 
Chapter 31.  Correspondence is also of record including a 
long letter dated January 22, 1999, from the veteran relating 
to his academic disqualification and pending dismissal from 
the university program.  Other data reflected that because he 
was not meeting certain standards of progress, his 
educational assistance had been discontinued effective 
December 18, 1998.

He re-enrolled, and a VA Form 119, is of record reflecting 
his progress as of February 11, 1999.  Communications are 
also of record, including explanations from the veteran as to 
circumstances and incidents and meetings in February 1999 and 
a response dated March 1, 1999 from a counseling psychologist 
as to the status at that time of certain aspect of his 
general and specific situation.  A VA Form 28-1905d is also 
of record dated March 1,1999 documenting in detail a visit by 
the veteran to the office of a counseling psychologist and 
involving the case manager.

Correspondence was sent to the veteran, dated March 19, 1999, 
from the VR&E specialist relating to the scheduling of an 
appointment for him on April 5, 1999 for the purpose of 
required introducing himself as his case manager.  Another VA 
Form 28-1905d is of record dated April 5, 1999 relating to 
his failure to report and attempts to reach him.  It 
indicated that given the circumstances, he would be 
"interrupted" for noncooperation with the assigned case 
manager; that he would be informed by letter that services 
would be "interrupted" at the end of his current semester; 
and that no further services would be authorized until he was 
able to cooperate with chapter 31 program guidelines.  This 
plan of action was revised on April 5, 1999 to give him still 
another opportunity to reschedule the appointment and that 
this would be prior to the interruption.  A copy is of record 
of the letter so stating.  He did not contact the office or 
attempt to reschedule, and a letter was sent on April 12, 
1999 as to his options.

The veteran provided communications reflecting his 
disagreement, all of which are of record.  Additional 
correspondence is of record including in June 1999 from the 
veteran expressing his point of view on multiple aspects of 
his claim including why he would not meet with other VA 
specialists.  He was also told his options with regard to an 
appeal.

A letter was sent to the veteran, dated June 14, 1999, 
informing him that effective that date, his vocational 
rehabilitation program was being discontinued.  

He was informed that 

this discontinuance is due to non-
cooperation and failure to meet with your 
assigned VA case manager.  Under these 
circumstances, we must discontinue your 
training because of your failure to 
cooperate.  You may reenter vocational 
rehabilitation if the reason for your 
failure to cooperate is resolved.

If you are interested in returning to the 
program, you should contact me At the 
address below or by calling me at ...You 
have 30 days to contact me in response to 
this letter of discontinuance.

If you disagree with this decision, 
please see the enclosed VA Form 4107, 
Notice of Procedural and Appellate 
Rights, which describes your rights and 
the steps you need to take to appeal the 
decision.

Absent any contact by him, repeated attempts at telephonic 
contacts by VA with the veteran in July and August 1999 and 
with his wife in October 1999 are documented in the file, all 
of which was unproductive of anything with regard to the 
pending appellate issues including VR&E.  

In the meantime, in a letter dated in June and received July 
6, 1999, by VA, the veteran had specifically asked for a 
formal hearing in the matter.  He reiterated his refusal to 
meet with certain VA staff and a given case manager, and said 
that he had been told that others were similarly qualified to 
meet him.  Additional correspondence is of record from his 
wife.

He was informed that, since his program had been 
discontinued, the assignment of a case manager was a moot 
issue.  However, he was also reminded that (as he had been 
informed in a letter dated July 22, 1999), a hearing had been 
scheduled as he requested for August 16, 1999.  He was 
encouraged to attend the hearing, and if he needed to 
reschedule it, he was given contact numbers.  A reminder 
letter was sent by the individual to chair that hearing, 
dated August 2, 1999.

As noted, a VARO hearing was scheduled on the VR&E issue for 
August 1999.  The veteran and his wife wrote that they were 
unable to report for reasons stated in the file, including 
that it was allegedly discriminatory because it was to be 
held in Sacramento.  The options for having a hearing in 
Oakland were cited in subsequent correspondence from the 
Under Secretary of VA to the veteran, a copy of which is in 
the file, but there was no response.  VA Form 119s are in the 
file showing numerous unproductive attempts to reach the 
veteran or his wife by phone.  Messages were left.  The 
veteran's wife responded that because of his head injury, she 
had to drive him and she could be available on Fridays and 
cited two dates in October.  She also reiterated that others 
he had already refused to meet were not to be present at the 
hearing.  

She was informed that since she had indicated that she could 
drive him on a Friday, a counseling session had been 
scheduled for Friday, November 5, 1999.  In the interim, a 
copy of his VR file was forwarded to him as requested.  In 
the interim, letters were received from the educational 
institution involved.  The veteran and his wife met with 
counseling psychologists on November 4, 1999.  On November 
26, 1999, citing the apparent impasse, the veteran's wife 
wrote to again ask for a Board hearing on the matter.

A summary of the pertinent actions in this case are in the 
file.  Some of them have been recited above for clarity.

As noted above, in addition to the earliest RO hearing 
scheduled on the VR&E issue which he missed, the veteran has 
not reported for some and rescheduled numerous other 
hearings.  The most recent Travel Board hearing was scheduled 
for June 2008, for which he did not report.  A further 
special personal telephonic attempt was made by the RO to 
contact the veteran to clarify the issue.  This was not 
productive, as noted in a VA Form 119 of record, dated June 
25, 2008.  

As noted by the Veterans Law Judge present for the June 2008 
hearing, the veteran had been scheduled for hearings before a 
VLJ on Travel Board in May 2002, September 2002, September 
2003, December 2004, February 2006 and June 2008.  With 
regard to the most recent scheduling, he said that he had 
previously made summer vacation plans.  In this regard, it 
must be noted that VLJs do not travel to the VAROs for Travel 
Board hearings that often, and the time allocated therefore 
must be judiciously handled to hear the cases of as many 
veterans as possible.  In effect, a veteran who is a "no 
show" for a hearing has denied another veteran a time slot 
before a VLJ.  The most recent VLJ to have the veteran on the 
docket and have him not bother to appear held that no further 
request for a hearing would be granted, and any request for 
same was considered withdrawn.  It is noteworthy that he was 
not the first Judge to have so decided, in writing; but 
nevertheless, over and over new hearings were scheduled in an 
effort to bend over backwards to give the veteran all 
possible opportunities to be heard in the forum of his 
choice. 

In sum, with regard to the veteran's VR&E claim, the RO 
initially placed the veteran in "interrupted status" and 
then placed him in "discontinued" status under the 
provisions of Chapter 31.  Because of the precise nature of 
VR&E benefits, there are certain procedures, all of which are 
cited above in pertinent part, for qualifying for given 
benefits to include meeting with counselors, plans, etc. and 
fulfilling basic requirements; and then, when problems arise 
including when trust is abrogated, for both discontinuing and 
then reinstating someone under Chapter 31.  

It suffices to state that under generous and somewhat 
flexible and forgiving parameters cited under the guidelines, 
there was a sound basis for discontinuance based on the 
veteran's demonstrated, ongoing lack of cooperation; even 
then, he was given chance after chance to reengage in one of 
many ways and universally declined to do so.  This 
operational mode has apparently in no way abated since then, 
as demonstrated in the unfortunate and remarkably cavalier 
lack of productive cooperation with regard to a Travel Board 
hearing which by his and his wife's own accounts, was pivotal 
to his VR&E claim.  

The veteran, who was previously participating in a vocational 
rehabilitation training program, did not maintain 
satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services, and 
mitigating circumstances beyond his control are not 
demonstrated.  Based upon that finding, it was proper to 
discontinue services and assistance to the veteran.  See 38 
C.F.R. § 21.364(a) and McRae v. Brown, 9 Vet. App. 229, 233- 
34 (1996).  The evidence in that regard is entirely 
unequivocal.  What, if anything, might be satisfactory for 
reinstatement in the future is not within the purview of the 
present appeal.


ORDER

Service connection for chronic otitis is denied.

An increased (compensable) evaluation for right hip 
disability is denied.

Discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective June 14, 1999, was proper; the appeal in that 
regard is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


